Citation Nr: 1820050	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-02 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a neck/upper spine disorder and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel





INTRODUCTION

The Veteran had active duty service from July 1945 to May 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Board notes that, while the RO adjudicated other issues in the April 2012 rating decision, following a November 2014 statement of the case, he perfected, and specifically limited, his subsequent appeal solely to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a neck/upper spine disorder and, if so, whether service connection is warranted. 

In connection with his January 2015 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  However, through his representative, in a February 2018 written correspondence, the Veteran reported that he wished to continue his appeal without his personal appearance.  38 C.F.R. §§20.702(e), 20.704(e) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In March 2018, the Board was notified that the Veteran died in February 2018, as confirmed by an article written by Fjelstul Funeral Home that was submitted through the Veteran's representative.






CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  In this regard, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).





ORDER

The appeal is dismissed. 





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


